ORDER

PER CURIAM.
Appellant, Robert Hamilton, appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after he was found guilty of first degree murder, RSMo section 565.020.1 (1986), forcible rape, RSMo section 566.030 (1986), first degree burglary, RSMo section 569.160 (1986), and stealing under $150, RSMo section 570.030 (1986), following a bench trial. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the trial court’s judgment pursuant to Rule 30.25(b).